Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments/arguments, see pages 2-9, filed 5/18/22, with respect to the claim rejections have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claim 17, 19-28, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner found a few additional references which may have applied to the claims, but were deemed not relevant enough:
JP 5502282 B2, esp. Fig. 4 shows the charging voltage limit being reduced whenever the voltage of the battery reaches its max extent. The distinction here is it is not based on any battery cell but appears to be based upon the battery voltage as a whole.
Nakatsuji (USPGPN 20090309547) in Figs. 2 & 5 demonstrate reduction of the voltage during constant voltage mode. However, this method is not based upon the voltage of a cell among a plurality of cells reaching a threshold, but based upon the whole battery being overcharged and reducing it down.
Tian et al (USPGPN 20170271903) Figs. 1-3 demonstrates this method again, but its issue is it lacks detection of a cell among cells meeting the threshold.
Zhang et al (USPGPN 20180205234) Figs. 1-5 is again the whole battery voltage rather than a cell among cells.
Of the above, Tian and the Japanese document were closest. However, the examiner did not believe they were strong enough to combine with Chou to make a rejection.
Regarding Independent Claim 1, the prior art discloses a management apparatus comprising a control unit in communication with a charger that performs constant current constant voltage charge, the control unit being configured to: perform constant current charge control after the start of charge and before a total voltage of a plurality of energy storage devices connected in series reaches a predetermined voltage value; when the total voltage reaches the predetermined voltage value: (i) switch to constant voltage charge control in which the total voltage is maintained; and (ii) gradually decrease a charge current of the plurality of energy storage devices; the prior art fails to disclose the further inclusion of the combination of when, during the constant voltage charge control, a voltage of any of the plurality of energy storage devices becomes equal to or higher than a first threshold, give to the charger a lowering notification to lower charge voltage wherein the charger controls charge on a basis of the maintained total voltage of the plurality of the energy storage devices.
Dependent Claims 19-28, and 30-32 are allowed for their dependence upon allowed independent Claim 17. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN T TRISCHLER/Primary Examiner, Art Unit 2859